United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.G., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David G. Jennings, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1827
Issued: January 5, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 19, 2014 appellant, through counsel, filed a timely appeal from a May 14,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation1 Act (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established more than five percent binaural hearing
loss causally related to his federal employment, for which he received a schedule award.
FACTUAL HISTORY
Appellant, a 59-year-old rigger, filed an occupational disease claim (Form CA-2) on
August 10, 2012, alleging bilateral hearing loss caused by factors of his federal employment.
Since he began working at the employing establishment in 1988, he had been exposed to loud
1

5 U.S.C. § 8101 et seq.

noises from pneumatic tools, forklifts, cranes, and other machinery. Appellant used earplugs for
protection. He submitted an audiogram dated May 11, 2012 which showed mild bilateral hearing
loss.
On December 31, 2012 OWCP referred appellant, along with a statement of accepted
facts, to Dr. Eugenia M.G. Gray, a Board-certified otolaryngologist, for a second opinion
examination. In a January 23, 2013 report, Dr. Gray stated that appellant’s workplace exposure
was sufficient as to intensity and duration to have caused the hearing loss in question. She
diagnosed mild, bilateral noise-induced sensorineural hearing loss and opined that this condition
was due to noise exposure at appellant’s federal employment. Dr. Gray recommended hearing
aids. An audiogram performed on Dr. Gray’s behalf on January 23, 2013 reflected testing at the
frequency levels of 500, 1,000, 2,000, and 3,000 cycles per second (cps) and revealed the
following decibel losses: 25, 30, 35, and 35 for the right ear and 20, 20, 25, and 45 for the left
ear respectively. Based on these results and in accordance with the American Medical
Association, Guides to the Evaluation of Permanent Impairment (6th edition) (A.M.A., Guides),
Dr. Gray determined that appellant had a 3.75 percent monaural loss of the left ear, and a 9.375
percent monaural loss of the right ear, which converted to a 4.68 percent binaural hearing loss,
plus an additional 3 percent impairment due to employment-related tinnitus. She stated that
appellant had intermittent tinnitus which, when problematic, was aggravating and caused ringing
and dizziness for approximately six seconds per episode.
In a February 6, 2013 decision, OWCP accepted appellant’s claim for binaural hearing
loss.
On November 5, 2013 appellant filed a Form CA-7 claim for a schedule award based on
his binaural hearing loss.
In a December 17, 2013 report, an OWCP medical adviser reviewed Dr. Gray’s report
and audiometric test results. He concurred with Dr. Gray’s audiometric findings that appellant
had a 9.375 percent monaural hearing in the right ear and a 3.75 monaural hearing in the left ear,
but did not add three percent impairment due to tinnitus. The medical adviser therefore found
that appellant had a 4.68 percent sensorineural binaural hearing loss. He determined that the date
of maximum medical improvement was January 23, 2013, the date of Dr. Gray’s examination,
and authorized hearing aids.
By decision dated May 14, 2014, OWCP granted appellant a schedule award for a five
percent binaural hearing loss. This award covered the period January 23 to April 2, 2013, for a
total of 10 weeks of compensation.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
2

Id. at § 8107.

3

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

2

loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.5 Using the frequencies of 500, 1,000, 2,000, and 3,000 cps, the losses at each
frequency are added up and averaged.6 Then, the fence of 25 decibels is deducted. The
remaining amount is multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing
loss.7 The binaural loss is determined by calculating the loss in each ear using the formula for
monaural loss; the lesser loss is multiplied by five, then added to the greater loss, and the total is
divided by six to arrive at the amount of the binaural hearing loss.8 The Board has concurred in
OWCP’s adoption of this standard for evaluating hearing loss.9
ANALYSIS
OWCP accepted that appellant sustained a binaural hearing loss due to noise. It
developed the claim by referring him to Dr. Gray. On January 23, 2013 Dr. Gray examined
appellant and an audiogram was obtained on the referral physician’s behalf. She found, using
OWCP’s standard procedures, that appellant’s noise exposure in his federal employment was
sufficient to cause binaural hearing loss. The January 23, 2013 audiogram tested decibel losses
at 500, 1,000, 2,000, and 3,000 cps and recorded decibel losses of 25, 30, 35, and 35 respectively
in the right ear. The total decibel loss in the right ear is 125. When divided by 4, the result is an
average hearing loss of 31.25 decibels. The average of 31.25 decibels, reduced by 25 decibels
(the first 25 decibels were discounted as discussed above), equals 6.25 decibels, which when
multiplied by the established factor of 1.5 computes a 9.375 percent hearing loss in the right ear.
The audiogram tested decibel losses for the left ear at 500, 1,000, 2,000, and 3,000 cycles
per second and recorded decibel losses of 20, 20, 25, and 45 respectively. The total decibel loss
in the left ear is 110. When divided by 4, the result is an average hearing loss of 27.5 decibels.
The average hearing loss of 27.5 is reduced by the fence of 25 decibels to 2.5, which when
multiplied by the established factor of 1.5 computes a 3.75 percent hearing loss in the left ear. To
determine the binaural loss, the lessor loss of 3.75 percent is multiplied by 5, to yield 18.75, and
4

Id.

5

Federal (FECA) Procedure Manual, Part 3 -- Schedule Awards, Special Determinations, Chapter 2.700.4.b
(January 2010).
6

Id.

7

Id.

8

Id.

9

See Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket
No. 01-1570 (issued August 13, 2002).

3

is then added to the greater loss of 9.37 percent. The total for this loss is then 28.12, which is
divided by 6 to equal the binaural loss of 4.68 percent.10
An OWCP medical adviser concurred in the finding of 4.68 percent binaural hearing loss
based on the audiogram results, which OWCP rounded to grant appellant a schedule award for
five percent binaural hearing loss. OWCP’s procedures provide that in computing hearing loss,
percentages should not be rounded until the final percent for award purposes is obtained and
fractions should be rounded down from .49 or up from .50. The medical adviser, however, did
not credit Dr. Gray’s finding of an additional three percent right-sided hearing loss due to
tinnitus. On appeal, appellant’s counsel argues that the medical adviser erred by failing to
include Dr. Gray’s rating of a three percent impairment for tinnitus. The Board notes that the
A.M.A., Guides at section 11.2b, page 24911 states that if the tinnitus interferes with daily living
activities such as sleep, reading, enjoyment of quiet recreation, and emotional well-being, up to
five percent may be added to a measurable binaural hearing impairment. Dr. Gray did not find
that the tinnitus impacted appellant’s ability to perform activities of daily living. Thus, her rating
for an additional three percent impairment for tinnitus is not substantiated in this case.
Although appellant submitted results from a May 11, 2012 audiometric test which
showed mild bilateral hearing loss, this audiogram is insufficient to satisfy appellant’s burden of
proof as it did not comply with the requirements set forth by OWCP. This test lacks speech
testing and bone conduction scores and was not prepared or certified as accurate by a physician
as defined by FECA. The audiogram was accompanied by a physician’s opinion addressing how
appellant’s employment-related noise exposure caused or aggravated any hearing loss. OWCP is
not required to rely on this evidence in determining the degree of appellant’s hearing loss
because it does not constitute competent medical evidence and, therefore, is insufficient to
satisfy appellant’s burden of proof.12 Dr. Gray provided a thorough examination and a reasoned
opinion explaining how the findings on examination and testing were due to the noise in
appellant’s employment. The Board finds that Dr. Gray’s audiometric test results, showing a
five percent binaural hearing loss, represent the weight of the evidence. As there was no other
medical evidence showing that appellant had a greater hearing loss causally related to

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4b(2)(b)
(January 2010). See also R.C., Docket No. 14-502 (issued July 2, 2014).
11

A.M.A., Guides 249.

12

Joshua A. Holmes, 42 ECAB 231, 236 (1990).

4

employment factors, the Board affirms OWCP’s May 14, 2014 decision granting appellant a
schedule award based on a five percent binaural hearing loss.13
CONCLUSION
The Board finds that appellant has no greater than a five percent binaural hearing loss
causally related to his federal employment, for which OWCP granted him a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 14, 2014 be affirmed.
Issued: January 5, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

It is well established that, if calculations based on the monaural loss for each ear would result in greater
compensation than calculations for binaural loss, then the monaural hearing loss calculations should be used. See
Reynaldo R. Lichtenberger, 52 ECAB 462 (2001). In this case, appellant’s compensation is greater under the
procedures used for calculating binaural loss. The maximum number of weeks of compensation for binaural hearing
loss is 200 weeks. See 5 U.S.C. § 8107(c)(13)(B). Appellant’s monaural hearing loss of the left ear is four percent,
whereas his monaural hearing loss of the right ear is nine percent. The maximum number of weeks of compensation
for monaural hearing loss is 52 weeks. See 5 U.S.C. § 8107(c)(13)(A). Four percent of 52 weeks equals 2.08 weeks
of compensation, and nine percent of 52 weeks equals 4.68 weeks. The five percent binaural hearing loss award of
10 weeks of compensation is therefore the greater award.

5

